Name: Commission Regulation (EEC) No 1940/82 of 19 July 1982 laying down a Community procedure for supervision of the disposal of alcohol taken over by the intervention agencies in connection with the distillation of table wines referred to in Regulation (EEC) No 701/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 82 Official Journal of the European Communities No L 211 / 15 COMMISSION REGULATION (EEC) No 1940/82 of 19 July 1982 laying down a Community procedure for supervision of the disposal of alcohol taken over by the intervention agencies in connection with the distillation of table wines referred to in Regulation (EEC) No 701 /82 product to be sold, in particular the alcoholic strength, price , place where the product is held , geographical destination and intended use of the alcohol if known . 2 . Sales as mentioned in paragraph 1 may not be made before the Commission has taken a decision under Article 3 . Sales may, however, be made without a Commission decision if the quantity of alcohol is less than 1 000 hi , expressed as hectolitres of alcohol at 100 % vol , and the alcohol is for direct use in the Member State responsible for the intervention agency concerned . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 15 (3) and 65 thereof, Whereas Article 6 (2) of Council Regulation (EEC) No 701 /82 of 25 March 1982 laying down general rules on the distillation of table wines as provided for in Article 15 of Regulation (EEC) No 337/79 (3) places the inter ­ vention agencies under an obligation to buy in certain distilled products offered to them by the distiller ; Whereas Article 15 (2) of Regulation (EEC) No 337/79 stipulates that the conditions under which the distilla ­ tion decided upon in accordance with that Article is carried out should be such as to ensure that the balance of the market in ethyl alcohol is not adversely affected ; Whereas to ensure that this requirement is met it is necessary to establish a procedure for rapid consulta ­ tion and approval by the Commission except in cases where the risk of disturbance to the market is very small ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , Except in the cases referred to in the second subpara ­ graph of Article 1 (2), the Commission shall acknow ­ ledge receipt of the information referred to in Article 1 ( 1 ) and forward it immediately to the other Member States . Article 3 On the basis of the information available to it on the situation of the market in ethyl alcohol both in the Community and worldwide, in particular the situation with regard to prices and availability of supplies, the Commission shall consider whether or not the planned sale carries a risk of disturbing the market in ethyl alcohol and shall decide within eight working days of receiving the information mentioned in Article 1 whether the sale may be carried out and , if so, whether any of the terms of the sale are to be altered . Article 4 HAS ADOPTED THIS REGULATION : Article 1 The Commission s decision shall be notified to the Member State concerned and copies shall be sent to the other Member States . If the Commission has not taken a decision within the period set in Article 3 , this shall be deemed to consti ­ tute authorization to proceed with the sale . 1 . When an intervention agency intends to sell any quantity of one of the products mentioned in Article 6 (2) of Regulation (EEC) No 701 /82, the Member State responsible shall inform the Commission . This infor ­ mation shall cover the quantity and quality of the Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 359 , 15 . 12 . 1981 , p . 1 . 0 OJ No L 80 , 26 . 3 . 1982, p . 30 . No L 211 / 16 Official Journal of the European Communities 20 . 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Commission Poul DALSAGER Member of the Commission